GM/Opel: current developments (debate)
The next item is the Commission statement on GM/Opel: current developments.
Madam President, honourable Members, the present debate concerns a question of great interest to the European public: the public financing of the restructuring of the Opel/Vauxhall group by one or more European governments.
The Commission has monitored this question closely. On 14 July 2009, Commissioner Kroes and I raised the case of the Opel/Vauxhall group with you here in the European Parliament. The Commission has also organised several informal meetings with the European ministers responsible for this matter.
As you know, in autumn 2009, General Motors decided to keep hold of Opel/Vauxhall and to restructure the company. At the end of November 2009, General Motors presented a summary of its restructuring plan to the services responsible for competition.
Although the role of the Commission does not usually involve prior assessment of the industrial and commercial rationale behind a restructuring case, in the absence of information from the Member States on potential State aid for the plan, the Commission's services undertook such an assessment at the request of the Competitiveness Council.
On the basis of the content of the General Motors restructuring plan and of the information supplied to the Commission, it would appear that this restructuring plan is not based on non-economic considerations, which would damage the future viability of the Opel/Vauxhall group's European operations.
The current General Motors plan shares a number of characteristics with other restructuring plans prepared previously by General Motors itself and by other interested investors, and does so in certain key areas. It is consistent with earlier General Motors decisions taken before the start of the crisis, in particular, on the issue of allocating a particular model to a particular production site.
Moreover, General Motors has given an economic justification for its decisions relating to the reorganisation of its production plants across Europe by referring to the specific situation of the individual plants. These decisions seem to be motivated by considerations such as the range of models allocated to different sites in Europe, the respective life cycles of the various models, the respective production volumes for a given model that is currently produced at more that one site, the relatively low level of extra investment required to further centralise the production of a given model, the value to the plant of certain upstream processes, and so on.
I understand that General Motors has yet to discuss this plan with the workers' representatives, who are expected to make commitments in order to allow significant cost reductions to be made in Europe. The Commission will remain vigilant and will ensure that, where State aid is involved, the restructuring of Opel/Vauxhall will remain based on economic considerations, that it will not be influenced by non-commercial conditions linked to State financing and, in particular, that the geographical breakdown of the restructuring efforts will not be affected by political demands.
The Commission will continue, of course, to monitor closely all developments within the Opel group. In this context, you are surely aware that, on 21 January 2010, General Motors officially announced its intention to close the Anvers site in 2010. I understand the concerns caused by the announcement of thousands of job losses at that plant.
It is sad to see that the Opel/Vauxhall group deems plant closures necessary. I must stress that this decision was taken by General Motors alone. The Commission cannot, and must not, seek to stipulate the location in which these reductions will be made. It is unable to avoid them, but it can anticipate their consequences.
The Commission, in coordination with the Belgian authorities, stands ready to use all of the resources at its disposal to assist these workers. The possibility of Belgium presenting a request for assistance under the European Globalisation Adjustment Fund has been discussed. This is certainly one option to be explored and, at first sight, it would appear that this request for assistance, were it to be confirmed, would meet the required criteria.
You say you mean to remain vigilant, but I think that is rather insufficient. We believe that the position of General Motors in Europe is unacceptable.
General Motors is counting on securing State aid from several national and regional governments in the European Union, one of the intended purposes of which is to cover the social costs of the closure of the Antwerp plant to which you refer. This kind of thing is unacceptable, Commissioner: unacceptable both to the workers and to Europe.
In our opinion, this dossier is a very important test for you, a very important test of the credibility of the European Commission. We cannot allow such things, as this would set a huge precedent for other dossiers in future. Commissioner, this is an example of the protectionism that keeps rearing its ugly head, and it is unacceptable. It undermines the foundations of the EU and, moreover, it is always the smaller countries who have to suffer, as this case has proven once again.
In the last few months, the EU governments have let themselves be divided like altar boys, as it were, by the Americans of General Motors, and it is clear that this cannot be repeated. It can be prevented only by means of a common European approach.
In today's German press, your colleague, Neelie Kroes, the Commissioner for Competition, says that State aid in the automobile sector is possible only if this aid is channelled towards the development of innovative and environmentally friendly products. We agree with this, but it is much better that such things be coordinated at European level than, as is currently happening, that they be the subject of separate negotiations between the various European countries and General Motors, as this is a road to nowhere.
Besides, making a single, joint European offer to General Motors would put us in a much stronger position, of course, and also enable us to demand guarantees in the social field - which must surely be close to your heart - and the employment field. After all, why should it not be possible to open up new prospects for the workers at the relevant Opel plant in Antwerp, and naturally also for the workers at the other Opel plants in Europe who have been affected?
It is not yet too late for this, Commissioner Špidla. We believe that, in the case of such cross-border restructuring operations, the European Commission itself must take the bull by the horns and set to work on a proactive policy instead of just watching and waiting. What does this mean in specific terms? It means launching a common strategy, taking much more dynamic action and, primarily, making much more vigorous use of all the European instruments at our disposal and combining them, instead of acting in disarray as we are doing at present.
In my opinion, we have been far too soft in our action on this dossier up to now. The European Commission stood by as General Motors triumphed. This has to change, in the interests of the workers, as they are the ones to suffer from the current lack of European political will.
My second point is just as important, Commissioner. Today, the European Ministers for Industry are meeting in Spain to launch a European action plan for the automobile sector. I believe we have an urgent need for this. You, the European Commission, must bring together the major industry actors to ensure that our automobile sector, too, does not become swamped with Chinese products in the near future. This coming Thursday, the Heads of State or Government of the European Union are meeting for an extraordinary European summit in Brussels at the instigation and on the invitation of our President Herman Van Rompuy. There is just one item on the agenda: the enhancement of European economic cooperation.
Commissioner, let us begin with the automobile sector, as this is and remains our most important industry. It is a real pacesetter for economic renewal, and has the potential to be a powerful force for employment.
I urgently requested that this issue be discussed in plenary once more, not only because it concerns thousands of workers in my back yard, Antwerp in Flanders - you will see that many Members of the European Parliament will take the floor on this issue - but also, in particular, because it concerns a pan-European restructuring operation involving the closure of one plant and the loss of thousands of other jobs. Thousands of people - men and women and their families - face a gloomy future.
I believe that these people are looking to the European Union today with a mixture of hope and fear. Do they have good reason to hope? Perhaps. I should like to ask you, Commissioner and Commission, what your further plans are, as I make no secret of the fact that I am extremely disappointed with Commissioner Kroes' further reiteration today that, in the event of the dossier coming up for discussion, she will apply the rules on State aid.
I am also disappointed with your response and position today, however. Naturally, if the closure ever goes ahead, we shall have to ensure that people are offered assistance. Yet today, we are looking for a quite different European Commission, one that takes this dossier to heart and plays the political role it should be playing. It can start by requiring Opel's European management to put the business plan on the table at long last and to provide full access to the economic and other arguments forming the basis for this decision. After all, as I am sure you know, the European management in Antwerp, for example, has received very large amounts of aid and resources from both the Flemish and the Belgian authorities in recent years to enable it to remain competitive. Now all of that is being brushed aside, and there is no strong European Commission to do anything about it.
My second message, which is also a very definite request to the Commission, is that I should like to see the Commission taking much clearer action and being much less compromising in future when it comes to restructuring operations. If two businesses merge, the European Commission must be notified, so why can this not be the case with restructuring? Why can the Commission not apply the same economic and social criteria to restructuring operations? Only then will there be a clear vision for both industrial policy and a social Europe. That is what the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament is calling for.
First of all - as has already been said here, of course - the events in Antwerp have dealt a heavy blow to thousands of families, and also to the workers in the supply companies. Yet I have to tell you, Commissioner, that I was rather shocked by your words.
Firstly and most importantly, you say that General Motors bears responsibility, as though no responsibility lies with either the regional, Belgian, or European authorities. As I said here last time, given that we are talking about a cross-border matter - one involving several countries - and about the restructuring of a company, the Commission should actually have taken ownership of the matter in order to ensure compliance with the European rules. It did not do so, instead leaving it in the hands of the Member States - Germany - and then of the management of General Motors.
I would urge the Commission, in future cases of the restructuring of multinationals in Europe, to take ownership of such dossiers within the framework of its industrial policy rather than merely acting as coordinator between the various Ministers for Economic and Financial Affairs.
Secondly, Commissioner, I was shocked to hear you say you are still not in possession of that dossier. It is all over the press that EUR 2.7 billion in State aid is to be handed out, and then the Commission comes and tells us that it does not yet have a business plan or dossier. In my opinion, it is high time the Commission not only obtained the dossier - simply went to get it - but also, at long last, looked into whether this is a case of unlawful conduct. After all, it is indeed a case of unlawful conduct. State aid can be provided only for the development of new, innovative products.
Yet it appears that the EUR 2.7 billion requested from several EU Member States to keep their companies open is simply to be used in the context of general aid to keep the European plants, the European activities, going. It is time the Commission took this in hand and not only made statements - as Mrs Kroes and you have done - but also had its services actually obtain the business plan and take a look at whether or not illegal aid has been granted.
I do not know whether you realise this, but the credibility of Europe, of the European Union, is at stake here in the minds of thousands of families, of a large proportion of the European population.
We have already held this debate, last September. Even then, it was clear that the reaction of the European Commission was actually very hesitant. Commissioner Kroes did say at the time that she would investigate the matter for proper compliance with the competition rules; but, since then, little has happened, as Mr Verhofstadt pointed out. Evidently, the European Union does not have access to the business plan, even though - as we all know from the press - Opel is to request EUR 2.7 billion in State aid. Hence we all - MEPs and ministers in the regional and federal governments - feel that we are running behind the facts. That is unacceptable, Commissioner; these are vital matters.
I have to say that, since Mr Reilly of General Motors communicated the decision to us, I have received masses of emails with subject lines such as 'Worthless Europe' and 'Europe can get lost, it does nothing for its inhabitants'. This is the way people feel. Therefore, when I hear one of your colleagues, Commissioner - Commissioner De Gucht - say that the Commission does not even have access to the business plan, I find this absurd. At a time when we shall soon have to look into whether it is permissible to promise that EUR 2.7 billion in State aid on the basis of a recovery plan, of a study by an independent consultancy, and at a time when all of us in Flanders know that Opel does indeed have prospects, I say to you, Commissioner, that you are being defeatist here. This is your last speech in Parliament, but I expect more decisiveness from you in this House. I expect more decisiveness from the Commission. I also expect - and here I agree with Mr Belet - very tangible plans to put the car industry back on track and give it a real future oriented towards what the Group of the Greens/European Free Alliance calls the Green New Deal: a combination of the mobilisation of resources for the benefit of the climate with an environmentally sound approach.
Following the closure of Opel Antwerp, the question arises as to what scope remains for industrial policy. General Motors is a company that has lost its competitiveness as a result of the excessive pension costs exacted by American trade unions. The centre of American car manufacturing has already shifted to the southern United States, where the trade unions are weaker, and this includes German and Japanese car manufacturers.
General Motors is an illustration of what happens if labour costs become too high. The Flemish economist Geert Noels said recently that labour costs in Belgium have risen sharply since 2000; which, incidentally, was during the government of Mr Verhofstadt, who is present here today. In Germany, labour costs have been falling since the same period. Noels believes this is the reason for the closure of Opel Antwerp. Industrial policy requires that we maintain our competitiveness, Mr Staes.
Let us look to the future for once. What is the situation with the chemical industry in Flanders? It employs 64 000 directly and a hundred thousand indirectly: well over 160 000 people earn their living from the chemical industry. Recently, however, the German chemical company Bayer decided to relocate from Antwerp, and that is a bad omen. The car industry must also contend with the consequences of an anti-car policy propagated by the Greens. One cannot demand an anti-car policy whilst also demanding that car plants be left open. Cars are being rendered unaffordable, as people should be taking the bus. Cars are becoming too expensive for people on lower incomes. The result is that less cars are being sold, and now look at Opel Antwerp.
The chemical industry has to contend with European climate policy. Now that the conference in Copenhagen has failed, will Europe start to go it alone in reducing its CO2 emissions by 20% by 2020? That would put paid to the Flemish chemical industry in the same way as high labour costs have put paid to Opel Antwerp. Madam President, an end to the Flemish chemical sector would be Opel Antwerp times 54. If Flanders neglects its chemical sector, it will become Greece on the North Sea, as the Flemish entrepreneur Thomas Leysen put it, and I hope my Flemish friends take note of this.
(The speaker agreed to take a blue card question under Rule 149(8))
(NL) I should like to say to Mr Eppink that, between 2000 and 2009, we did make sure that Ford remained open in Belgium, that Volkswagen stayed open and that the Audi 1 is going to be manufactured there, and that this was achieved through a reduction in costs: labour costs, through shift work. As a result, these companies have stayed in Belgium and made new investments.
It is my conviction, therefore - and I ask Mr Eppink if he shares this conviction - that Opel is indeed a profitable plant that would be able to stay in Belgium if we continued with that policy.
(NL) I think Opel Antwerp would have had a future if it had not been for the crisis and the collapse of the whole concept of General Motors.
What Mr Verhofstadt cannot deny, however, is that recent years have seen a decline in the car industry in Europe and also in Flanders, and Mr Noels, the economist to whom I referred, has said that high labour costs were one of the reasons for the Americans closing Opel Antwerp instead of one of the others. Opel Antwerp was an efficient plant, but then that is also said of Opel in Luton, United Kingdom, and also the German plants, hence my belief that high labour costs always have an erosive effect on industrial policy, one that must be prevented if we want to maintain employment.
Madam President, Commissioner, I have heard your explanations and I must tell you that I am alarmed. All that you have done is defend the General Motors plan. If you supported the general interest, you would defend and speak a little more about the workers. General Motors is not closing Opel Belgium because it is in difficulties: it has made a EUR 3.4 million profit, but this has not prevented it from getting rid of 2 600 jobs. Let it not be said to us that this is for geographical reasons, because General Motors is getting rid of 10 000 jobs all told.
In truth, they are closing down here so that they can go and exploit workers in South Korea; that is the truth of the matter, Commissioner, and we should be told as much. I would add that this is not happening against a backdrop of European solidarity because one Member State - Germany - is promising additional aid to Opel and is allowing the Anvers plant to close. In other words, there is no solidarity between us. And you, you are endorsing the closure by telling us in advance that a small amount of social aid will be used as a sticking plaster to ease the workers' pain whilst General Motors continues to reaps its profits!
Well, this kind of management is antisocial; it is working against the territories of the European Union and is creating an enormous mess, as we can see currently at Toyota, where hundreds of thousands of cars are having to be recalled. It is even a threat to driver safety. Radical change is now required. The Commission must serve a purpose; let it serve the interests of the European people.
Those are the reasons why I shall be calling on the new Commission to draft a European directive which makes consultation of works councils and group-level works councils mandatory and which gives them powers to monitor the use of State and European Union aid. Such aid must be accompanied by a clause guaranteeing employment, training and wages, but it must also give impetus to a European strategy for cooperation between car-making groups in the fields of research and of the production of new, clean vehicles.
To this end, the European Central Bank must refinance national banks with a loan, which would be all the more beneficial because it would be used for employment, training and investment in research and for the development of a new generation of environmentally friendly vehicles.
Finally, we propose to draft a European regulation that obliges groups to include their financial companies and all of their holding companies in their accounts, so that the authorities and the trade unions have an overall view of a group's economic situation, rather than a case-by-case, factory-by-factory view, the sole aim of which is, in fact, to disarm the workers and confront them with a fait accompli.
on behalf of the EFD Group. - Madam President, may I first say that I have sympathy with the workers in Antwerp, but I would like to point out another couple of issues regarding the EU and General Motors.
Spyker Cars becomes Saab Spyker in a EUR 400 million deal but, make no mistake, this is not a normal commercial deal where one company pays and another company is paid. This is a Commission-style deal which is more suited to a command economy. Spyker pays, but using money from the European Investment Bank. In other words, the European taxpayer pays and the whole deal is underwritten by the Swedish Government. Of course, only the risk is underwritten. General Motors will still take a share of the profits and Saab Spyker will be obliged to buy fully assembled cars from another General Motors plant, one located in that well-known European nation of Mexico.
Why are we saving jobs in Mexico with European taxpayers' money? Can we not rebody Vectras at the Ellesmere Port plant in my constituency? For that is all Saab has been reduced to.
And it is also common knowledge that General Motors and the European institutions have a special relationship. The European Bank for Reconstruction and Development has pumped over EUR 160 million into General Motors' operations in Russia and Ukraine, and it owns a 30% equity stake in the General Motors manufacturing plant in St Petersburg.
So I would like to ask the Commission why such extravagant financial support is available to countries such as Ukraine and Mexico but is never available to British companies. Rover could have been saved for a fraction of the price, and jobs probably could have been saved at Rolls Royce in Netherton on Merseyside, in my constituency, but at the moment, General Motors jobs in my constituency in the north-west of England are still at risk and yet the Commission is using my constituents' tax revenues to secure General Motors jobs in Mexico and Russia.
(NL) The closure of the Opel plant in Antwerp is a disaster, not only for the workers and the supply companies, but also because a development is clearly perceptible whereby all forms of industrial production in Flanders and elsewhere in Europe are being cut back.
The Commission is to investigate whether State aid, if this is forthcoming, complies with strict conditions. Yet it should be possible to grant temporary State aid to a company such as Opel Antwerp provided such aid is channelled towards a conversion to more innovative production. Obviously, the aim cannot be to keep whole industrial sectors alive artificially for ever more, but we must bear in mind that Opel Antwerp is a profitable plant with highly skilled workers, high productivity levels and modern equipment.
I refuse to believe, therefore, that we are dealing with a kind of industrial dinosaur that is doomed to extinction in the very near future. In this debate, we have heard renewed pleas for another big rush ahead. Some say that Europe should take on even more powers, on the assumption that more Europe automatically produces a better Europe. Yet it would be good if the EU were to take a flexible yet consistent position within the framework of its current powers, for example, by ensuring that the rules apply as much to Germany as they do to Flanders, that the larger Member States do not get away with more than the smaller ones.
I should like to conclude by addressing a few words to the representatives of the Belgian parties in office. You are partly responsible for making Belgium one of the most expensive countries in Europe for industrial production. You have ensured, by dint of an oppressive tax burden, that Flemish workers cost significantly more than their counterparts in other countries and that, at the same time, they have less to show for it - this is also a factor - and it is time you gave this some more thought.
(DE) Commissioner Špidla, Madam President, the Commission should protect European interests and on that point I agree with what previous speakers have said. The Commission should reconsider its approach.
From tomorrow, General Motors will be trying to rake in EUR 2.7 billion worth of public aid across Europe, without contributing a single cent of their own. We have to make it clear that Europe, i.e. the Commission, will not make any money available if that means that further plants will be shut down or that production will relocate outside Europe. However, at the same time, Member States should not support General Motor's plans to that effect and should not think only about saving their own plants.
We should not allow workers to be played off against one another, nor should Member States allow themselves to be so, because any such divisions would result in further off-shoring. The European taxpayer and Opel's other workers in Europe should not foot that bill. Nobody will understand that over there! People want to understand what the European Union is doing. Whatever plans General Motors might have for Europe, the Commission should ensure that they play to European rules.
The European Works Council has proposed a solidarity-based solution and a sound financial rescue plan for Opel, whereby all the plants would remain in Europe and whereby adjustments would be made in all plants on the basis of solidarity. Management should not be allowed to ignore this plan, nor should Mr Reilly and his colleagues disregard the consultation process with the European Works Council or the rights of consultation and participation which we have secured for European workers. A solidarity-based European solution for Opel is possible, but the Commission must get involved.
(NL) I am delighted that the Opel dossier is back on the agenda today, although I note that the European Commission statement contains very little news.
Commissioner, you spoke at length about the informal meetings that have been held based on a summary of a plan, but I did not hear you say anything about a real business plan. You also said you did not have the impression that the plan was based on non-economic considerations; I should like you to tell me what aspects of that plan or dossier you are referring to. You say that the Commission has no control over where the jobs are to be lost. This is true, but you could look into things, you could test criteria in respect of the business plan, you could examine whether they are indeed in line with European restructuring and competition legislation, but we have heard nothing about any of this today.
Yet your colleague, Commissioner Kroes, made us very clear promises in the September plenary. She said that the Commission would never accept taxpayers' money being used to serve national political interests. When I note that, apart from Mr Belet, no members of the Group of the European People's Party (Christian Democrats) are speaking here today - and certainly no German ones - I think this is very telling. The way I see it, Germany has hauled in the loot; but this is very tough on the Antwerp Opel workers.
(CS) Madam President, Commissioner, the Opel case shows us how debatable it is - as has emerged clearly from our discussion - and how difficult it is to intervene via political decisions in solutions to the economic woes of commercial enterprises.
Some months ago, we discussed here the possibility of financial assistance to Opel from the German Government. We all understand very well the important position of that company and the effects of its potential difficulties, particularly on the thousands of employees, as well as the related impacts on supplier firms and also, of course, on increased costs for State social systems in case of a catastrophic course of events. Despite this, many of us warned against political decisions on large subsidies from the public purse.
As we can see today, neither the so-called scrappage schemes nor the sizeable planned financial subsidies have solved the problem. On the contrary, they seem only to have postponed the issue and added to the economic problems of the company, and we are not even sure whether these are real problems or tactics of the company. A crisis situation is currently affecting a certain section, with the Antwerp firm getting into a very difficult position. We can only speculate as to why it is that the problem is affecting precisely that part of the company which lies outside the country of the parent company.
The Opel case is acquiring one further dimension. We are getting into a disagreeable solution for a multinational company when we start discussing the nationality of specific parts of the firm. The problem of the firm then becomes a problem of various countries and a solution at the European level becomes very difficult. In the given situation, the European Parliament should remain in the position of a body demanding compliance with the adopted rules of the EU Member States in such a way as to avoid interfering with the competitive environment while accepting the principle of subsidiarity. It is, at the same time, very dangerous if such complicated economic problems of large firms can provoke rivalry between EU Member States with signs of protectionism in a specific branch of industry.
(DE) Madam President, I am an Austrian and I have asked for the floor because European law is being broken and because this case is topical and, as such, it concerns us all. The case of Opel Antwerp is not, as Opel Management would constantly have the public believe, primarily about shutting down plants in order to address surplus capacity arising from fewer cars being sold. This case is about off-shoring to South Korea, a breach of contract on the part of Mr Reilly, Head of Opel-Vauxhall, a violation of workers' rights and their rights and those of their representatives to information, consultation and participation. Ultimately, this is about cherry-picking, in other words collecting, or attempting to now collect, EUR 2.7 billion in public aid. Mr Reilly negotiated the Delta Framework Agreement with European Works Councils only to then break it. The car models that were supposed to be manufactured in Antwerp are now most probably going to be manufactured in South Korea, and European workers will ultimately have to foot this bill through pay restraint.
Another point which causes me much concern is the issue of management overheads, which are also supposed to be reduced by 30%, but those of Mr Reilly are being increased from the legally stipulated 7% to 21%. This means that the German right of participation is being flouted. I therefore call on the Commission to pay regard, not only to the question of efficiency in the determination of State aid, as you have said Commissioner Špidla, but, above all, to compliance with the rights of information, consultation and participation.
(SV) Madam President, we are currently facing what is probably one of the worst economic crises that any of us in this House has experienced. The car industry is one of the industries that has been hardest hit. Once again, we are facing a situation in which there is the risk of closure of a European car plant. This affects not only the car plant itself, but also its subcontractors and those who work for the subcontractors. This is not just a personal tragedy for the employees who will lose their jobs, but also a major problem for Europe because it weakens a very important branch of industry.
Globalisation will bring changes and we are seeing enterprises relocate their operations to other parts of the world. When enterprises relocate to other countries because employees in those countries have worse conditions, poorer working environments and fewer union rights, then there is cause to review the arrangements in our trade agreements and other instruments.
We also need to discuss what we can do together to address this problem of competing with countries that offer workers worse conditions - both within the Union and in respect of third countries. We also need to act in unison to prevent enterprises playing off one Member State against another. A European plan for the car industry must be forward-looking and based on knowledge and development, not on poorer conditions.
(ES) Madam President, I should like to begin by expressing our full solidarity with Opel workers and with their families. We also stand in solidarity with workers employed in companies supplying Opel and their families. These people have endured several months of uncertainty leading to a plan which calls for State aid and sacrifices by the workers.
This situation will affect the plant at Figueruelas in Spain too, and all who are employed there. Consequently, and also in order to prevent similar situations arising in the future, we call on the Commissioner and the incoming Commission to devise a new active industrial policy, notably for the automotive sector. Such a policy must involve monitoring and acting to avoid non-investment such as that which left several companies like General Motors and Opel in impossible situations whereby the workers bear the brunt of the consequences.
The Commission cannot remain a mere observer. Thus, we also therefore call on the Commission to rigorously verify and check the content of the Opel plan, as it still seems very imprecise as regards issues pertaining to viability. The only areas in which it is clearly defined relate to the sacrifices expected of the workers and the local area.
We also call on the Commission to act as is incumbent upon it to ensure that any action taken regarding financial viability is agreed to by the workers and their representatives, which has not always been the case in the past. As to securing the future of Opel Europe, once again we call for future projects to comply with genuine economic and industrial viability criteria in a European framework, to avoid a repetition of situations such as the one we are now faced with and ensure that the European automotive industry becomes an innovative and sustainable sector with a future.
The citizens who follow our discussions and decisions on the vehicles of the future still wish to travel in safer, more comfortable and more sustainable vehicles that comply with the high European quality standards to which they have become accustomed. Consequently, they also wish to see European workers continuing to deal with these cars in the future.
Madam President, firstly, I would like to empathise with my Belgian colleagues as I am involved with the Dell workers in my own constituency who lost their jobs when the factory relocated to Poland. I can understand their position perfectly well. From my experience, I would point out a few things to them.
Firstly, it is absolutely paramount that the help is activated as quickly as possible because, once the clock starts ticking, the Commission's hands are tied and they cannot extend it without legislation, and that will not happen for some time, if at all.
Secondly, whatever help is given must be worker-centred, not to workers fitting into preordained courses, etc. that state agencies may have. That is absolutely crucial. I am involved with the workers at Dell and that particular issue at the moment. So I would say to my colleague, Ivo Belet, and others that it would perhaps be interesting for us to get together, exchange experiences and keep working as this process progresses. I endorse it completely.
(RO) I would like to begin with three vital questions. What lies ahead for Europe's industrial policy? Which direction is the European economy's competitiveness going in? Lastly, what is going to happen with Europe's labour force and, by extension, European citizens' quality of life?
At the start of this year, the unemployment rate in the European Union reached 10%. This figure is 20% in countries such as Latvia and Spain. This is why I believe that this is such an important subject. It is also the reason why I think that, in the case of a European multinational corporation where a restructuring process is being carried out, it is important for trade unions from other Member States to be involved in the consultation process, as well, as part of the European works council, and not only from the State where the corporation has its head office. I believe that, as Commissioner for Employment and Social Affairs, you, or the person who is going to take up this post, can impose this measure.
(PT) Madam President, Opel had a large factory in Portugal, in Azambuja, and employed a total of almost 2 000 workers. However, the company closed down, abandoned production in Portugal and moved to Spain. This left behind a trail of unemployment affecting thousands of workers who were either directly or indirectly affected by Opel's strategy.
It should be noted that the company did not do this because of wages, which were lower in Portugal than they were in Spain. The company did this as a means of increasing production, without considering the social consequences of its decision. It is therefore necessary to remember Opel's history and to act in an effective manner when monitoring its activities. We must remember that as far as State support for multinationals is concerned, we have to support industrial production, workers' rights and the rights of communities in affected areas, and we also have to guarantee trade unions and other workers' representatives that we will intervene in an effective manner.
Madam President, it appears that the main law or the main rule of globalised neoliberal capitalism is for a small group of the rich to privatise profit and to nationalise the losses and the damages and have it paid for by taxpayers, most of whom are poor people.
What does this have to do with justice? What does this have to do with morality? Or are these not concepts that can be used in the context of the economy? Is this not a system that is fundamentally wrong? Is there not something structurally wrong with this system? And should we not as the European Parliament and the European Union start reconsidering the whole structure - the whole system as such?
(PL) Madam President, the latest announcements of group redundancies in EU Member States, including those announced by the Opel concern, are in line with the broader wave of problems being experienced in recent times by the motor industry and other industries as a result of the economic crisis. In the context of the problems of the motor industry, we should ask ourselves the following question: in order to save jobs, is it acceptable to give State subsidies to motor concerns or other producers? Over the last year or two, we have had many examples of such State protectionism being extended to the producers of various goods, and also a variety of reactions and decisions from the European Commission. This has met with a dubious reception from public opinion. On the one hand, it has been pointed out that such subsidies distort competition in the international market while, on the other, it has been stressed that it is essential to fight rising unemployment and that State aid certainly serves this end.
In my opinion, in a period of economic crisis, a more flexible policy is needed in this area - a policy which has been agreed by Member States and the European Commission and is the same for this sector as for other sectors.
(DE) Madam President, I have a comment to make on what our fellow Member has said about there not being enough German MEPs attending this debate. Although I am a German Social Democrat, I share your criticism of the Minister of North Rhine-Westphalia, who is a member of the CDU, having said that he was pleased that it was the plant in Antwerp, rather than the one in Bochum, that was being closed down. We, the German Social Democrats, are in favour of a European solution, in other words, the plan put forward by the European Works Council. Let me say this very clearly once again: I have no idea why the German Conservatives and Liberals have shirked this debate.
Ladies and gentlemen, the debate has touched on a range of issues, some of which are topics of discussion for the next Commission, in my opinion. The discussion will undoubtedly be very profound, covering the overall concept of industrial policy, the overall concept of State aid and other issues as well.
As far as the case raised here is concerned, in other words, the Opel case, it does not involve industrial policy as such. It is clear that the Commission has room for manoeuvre within the framework of the treaty. I think I can state with some satisfaction that the Commission has so far made use of all the possibilities open to it under the treaty and has made use of them even in ways that were not entirely conventional. I could mention the two meetings planned by my colleague, Günter Verheugen, where Member States discussed the situation as it stood and, to some extent, this undoubtedly enabled a coordinated approach. The assessment of plans ex ante was similarly unconventional. I have to say that the structure of EU law does not offer a form of solid legal basis for such approaches. Despite this, in view of the importance of the issue, it was used.
As far as the issue of State aid is concerned, no State aid has been negotiated so far, no state has been proposed and it is up to the Commission to assess finally whether State aid is being provided within the framework of the rules. I firmly believe that the procedure here must be as strict as possible, because we cannot allow such a serious decision to be motivated by factors of a non-economic nature and for a situation to come about where, instead of competition between companies, we have states competing to offer the largest subsidies. From this perspective, the Commission will assess the plan for State aid very strictly, as well as all of the circumstances connected with the State aid, of course.
In my last speech about three months ago, I stressed that we were doing everything to ensure compliance with all of the rules over employee consultations. This is what we did and this is what we continue to do. We will not hesitate in the meantime to adopt all the measures which the legal structure of the European Commission affords us. I believe that my successor will be no less strict in this.
Ladies and gentlemen, I believe that this case opens up a whole series of questions which must be discussed and I also believe that the Commission has a duty to make the best use of all available options in this area.
I would like to stress one final thing which I mentioned earlier in my introductory speech: if any employees are laid off - and it has been mentioned in the debate here that General Motors is considering laying off around 8 000 to 10 000 employees - then the impact of this affair will undoubtedly reach beyond Antwerp. The Commission is again using and mobilising all of the instruments at its disposal which are useful in such a case. This includes the European Social Fund and the European Globalisation Adjustment Fund.
We will make every effort to ensure that this matter is decided on as quickly as possible. Parliament has an active role here of course, because the proposals put forward by the Commission can become a reality only after they have been discussed by Parliament.
Ladies and gentlemen, all EU aid must first be directed at people and not at companies, and that is also a fundamental framework for all of our decision making.
The debate is closed.
Written statements (Rule 149)
Madam President, ladies and gentlemen, I simply wish to express my solidarity with the families of all those affected by the dreadful news of the closure of the Antwerp plant. We are thinking not only of all those who will be directly affected and lose their jobs, but also of all the subcontracting companies that will suffer as a result. We must keep them in mind too. The Figueruelas plant is in my region, Aragón, so this matter affects us directly. We therefore advocate an active policy for the automotive sector, with new models that are more environmentally friendly and innovative and lead to the creation of new jobs.